 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1 day of April, 2016 (the “Effective Date”), by and between SPHERIX
INCORPORATED, a Delaware corporation with offices at 7927 Jones Branch Drive,
Suite 3125, Tysons Corner, Virginia 22102 (the “Corporation”), and Anthony
Hayes, an individual residing at 233 E. 69th St. Apt. 10N, New York, NY 10021
(the “Executive”), under the following circumstances:

 

RECITALS:

 

A.          The Corporation desires to secure the services of the Executive upon
the terms and conditions hereinafter set forth;

 

B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth; and

 

C.           The Corporation and the Executive desire for this Agreement to
constitute and embody their full and complete understanding and agreement with
respect to the Executive’s employment by the Corporation and supersede, as of
the Effective Date, all prior understandings and agreements, whether oral or
written, between them with respect to such employment, including but not limited
to, the Employment Agreement dated September 6, 2013 (the “Prior Agreement”).

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1.          Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.

 

2.        Duties. The Executive shall serve as the Chief Executive Officer of
the Corporation, with such duties, responsibilities, and authority as are
commensurate and consistent with his position, and such other duties,
responsibilities and authority as may be, from time to time, reasonably assigned
to him by the Board of Directors (the “Board”) or Chairman of the Board of the
Corporation. The Executive shall report directly to the Chairman of the Board of
the Corporation. During the Term (as defined in Section 3), the Executive shall
devote his full business time and efforts to the performance of his duties
hereunder unless otherwise authorized by the Board. Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by the Executive for
the making of passive personal investments, the conduct of private business
affairs, and charitable and professional activities shall be allowed, provided
such activities do not materially interfere with the services required to be
rendered to the Corporation hereunder and do not violate the confidentiality
provisions set forth in Section 8 below. For the avoidance of doubt, Executive
may invest or be involved with other ventures and investments, including
intellectual property related ventures and investments, (hereafter “Other
Investments”), so long as all Other Investments are disclosed to the Corporation
and the Corporation determines that Executive’s involvement in any Other
Investment does not contravene any provisions of this Agreement or will breach
any of Executive’s duties to Company or its stockholders.

 

 

 

 

3.          Term of Employment. The term of this Agreement shall be for one (1)
year (the “Initial Term”) and automatically be extended for additional terms of
one (1) year each (each a “Renewal Term”) unless either party gives prior
written notice of non-renewal to the other party no later than six (6) months
prior to the expiration of the Initial Term (“Non-Renewal Notice”), or the then
current Renewal Term, as the case may be. For purposes of this Agreement, the
Initial Term and any Renewal Term are hereinafter collectively referred to as
the “Term.”

 

4.          Compensation of Executive.

 

(a)          The Corporation shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $350,000 per annum (as in effect from time to time, the “Base
Salary”), less such deductions as shall be required to be withheld by applicable
law and regulations. The Corporation shall review the Base Salary on an annual
basis and has the right but not the obligation to increase it, but has no right
to decrease the Base Salary.

 

(b)          In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”) in
an amount equal to up to one hundred (100%) percent of his then-current Base
Salary if the Corporation meets or exceeds criteria adopted by the Compensation
Committee of the Board (the “Compensation Committee”) for earning Bonuses, which
criteria shall be adopted by the Compensation Committee annually after
consultation with the Executive and which criteria must be reasonably likely to
be attainable. Annual Bonuses shall be paid by the Corporation to the Executive
promptly after the year end, it being understood that the Compensation
Committee’s determinations concerning attainment of any financial targets
associated with any bonus determination shall not be determined until following
the completion of the Corporation’s annual audit and public announcement of such
results and shall be paid promptly following the Corporation’s announcement of
earnings, but in no event later than December 31 of the year following the year
for which it is being paid (and if the Executive was employed as of last day of
the calendar year to which such Annual Bonus relates, then the Executive shall
be entitled to the Annual Bonus for such year, even if he is not employed by the
Corporation on the date the Annual Bonus is paid for such last year). The
Compensation Committee may provide for lesser or greater percentage Annual Bonus
payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time. For
the avoidance of doubt, if Executive is employed upon expiration of the term of
this Agreement, he shall be entitled to the Annual Bonus for such last year on a
pro-rata basis through the last date of employment, even if he is not employed
by the Corporation on the date the Annual Bonus is paid for such last year. In
his sole discretion, the Executive may elect to receive such annual bonus in
common stock of the Corporation at the basis determined by the Compensation
Committee in good faith.

 

 - 2 - 

 

 

(c)           The Compensation Committee of the Corporation shall approve a
restricted stock unit grant to Executive (the “RSU Grant”) pursuant to the
Corporation’s 2014 Equity Incentive Plan (the “Plan”) with respect to one
hundred eighteen thousand five hundred and twelve (118,512) shares of common
stock of the Corporation. The RSU Grant shall be completed within ten (10) days
of the date of execution of this Agreement. One-half (1/2) of the RSU Grant
shall vest if as of 12.31.16 the Corporation has pro-forma cash of at least five
million dollars ($5,000,000) (cash plus any cash used for a Board-approved
extraordinary acquisition or transaction reconstituting the Corporation’s core
operations, less accrued bonuses) and one-half (1/2) shall vest if there is
consummation by 12.31.16 of a Board-approved extraordinary acquisition or
transaction reconstituting the Corporation’s core operations. In addition, the
RSU Grant shall immediately vest in full if by December 31, 2016 there is (i) a
“Change in Control Transaction” during the term of the Executive’s employment
and or (ii) a termination of the Executive’s services hereunder by the
Corporation other than for “Cause” or by the Executive for “Good Reason” (each
as defined in Section 5 below). Any portion of the RSU Grant not vested as of
December 31, 2016 shall be forfeited. Shares of common stock shall be delivered
to Executive promptly, and in any event within five (5) business days, after
vesting (accordingly, such shares shall be delivered within the short-term
deferral exception period under Section 409A). (For avoidance of doubt, any such
delivery of shares attributable to the Corporation having pro-forma cash of at
least five million dollars ($5,000,000) (cash less accrued bonuses) as of
12.31.16 shall occur within five (5) business days after the Compensation
Committee has received and reviewed year-end financial information and
determined that the condition has been satisfied, any such delivery to be no
later than March 15, 2017.) To the extent the RSU Grant is forfeited, the
Compensation Committee of the Corporation shall for 2017 provide a grant of
restricted stock units for Executive in an amount not less than the amount so
forfeited, subject to vesting criteria to be adopted by the Compensation
Committee after consultation with the Executive, which criteria must be
reasonably likely to be attainable.

 

(d)          The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time.

 

(e)          The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage, which shall be paid by the Corporation (the “Benefit
Plans”). If at any time during the Term, the Corporation does not provide its
senior executives with health insurance (including hospitalization) under a
Benefit Plan, Executive shall be entitled to secure such health insurance for
himself and his immediate family (i.e., spouse and natural born children) and
the Corporation shall reimburse Executive for the cost of such insurance
promptly after payment by the Executive for such insurance. For the avoidance of
doubt, Executive shall be entitled to secure health insurance from high quality
companies such as Blue Cross/Blue Shield, United, or Emblem, and the ability to
select a no or low deductible plan. If Executive secures such health insurance,
such health insurance shall be deemed to be a Benefit Plan hereunder.

 

(f)          The Corporation shall execute and deliver in favor of the Executive
an indemnification agreement on the same terms and conditions entered into with
the other officers and directors of the Corporation. Such agreement shall
provide for the indemnification of the Executive for the term of his employment
and for a period of at least six (6) years thereafter. The Corporation shall
maintain directors’ and officers’ insurance during the Term and for a period of
at least six (6) years thereafter.

 

 - 3 - 

 

 

(g)          The Corporation shall also maintain (or hire, if applicable) a New
York City based executive assistant to assist the Executive with his duties.

 

5.          Termination.

 

(a)          This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:

 

(i)          upon the Executive’s death:

 

(ii)         upon the Executive’s “Total Disability (as herein defined);

 

(iii)        upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely Non-Renewal Notice
in accordance with Section 3, above;

 

(iv)        at the Executive’s option, upon ninety (90) days prior written
notice to the Corporation (other than under the circumstances set forth in
Section 5(b)(viii));

 

(v)         at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive;

 

(vi)        at the Corporation’s option, in the event of an act or inaction by
the Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation;

 

(vii)       at the Corporation’s option, upon ninety (90) days prior written
notice to the Executive, without Cause; and

 

(viii)      at the Executive’s option, upon written notice to the Corporation at
any time within forty (40) days of the consummation of a Change in Control
Transaction.

 

(b)          For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive has failed to perform his
regular and customary duties to the Corporation for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able, and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Total Disability.

 

 - 4 - 

 

 

(c)          For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to: (i) a material diminution of duties
inconsistent with Executive’s title, authority, duties, and responsibilities
(including, without limitation, a change in the chain of reporting); (ii) any
relocation of the principal location of Executive’s employment outside of New
York City without the Executive’s prior written consent; (iii) any material
violation by the Corporation of its obligations (including, without limitation,
its compensation obligations) under this Agreement; provided that the Executive
has given written notice to the Corporation within ninety (90) days of
Executive’s knowledge of the initial occurrence of such event, and the
Corporation has failed to cure such acts within thirty (30) days of receipt of
such notice, if curable, and the Executive must then terminate his employment
within thirty (30) days following the expiration of such cure period for the
termination to be on account of Good Reason. For purposes of this Agreement, the
term “Change in Control Transaction” means the sale of the Corporation to an
un-affiliated person or entity or group of un-affiliated persons or entities
pursuant to which such party or parties acquire (i) shares of capital stock of
the Corporation representing at least fifty percent (50%) of outstanding capital
stock or sufficient to elect a majority of the Board or of the board of
directors of the Corporation (whether by merger, consolidation, sale, or
transfer of shares (other than a merger where the Corporation is the surviving
corporation and the shareholders and directors of the Corporation prior to the
merger constitute a majority of the shareholders and directors, respectively, of
the surviving corporation (or its parent)) or (ii) all or substantially all of
the Corporation’s assets determined on a consolidated basis. Any equity grants
issued to the Executive pursuant to the terms of this Agreement shall be
immediately vested upon consummation of a Change in Control Transaction.

 

(d)          For purposes of this Agreement, the term “Cause” shall mean any
material breach of this Agreement or any other agreement or certificate signed
by the Executive in connection with that certain Agreement and Plan of Merger by
and among the Corporation, NS, and Nuta Technology Corp., a Virginia corporation
(“NUTA”) by Executive or material, gross, and willful misconduct on the part of
the Executive in connection with his employment duties hereunder, in all cases
that is not cured within fourteen (14) days after receipt of notice thereof (to
the extent such breach is capable of being cured), or the Executive’s conviction
of or entering of a guilty plea or a plea of no contest with respect to a felony
or any crime involving fraud, larceny, or embezzlement resulting in material
harm to the Corporation by the Executive.

 

6.          Effects of Termination.

 

Upon any termination of employment for any reason, whether by the Executive or
the Corporation, the Executive shall be paid accrued but unpaid compensation and
vacation pay through the date of termination and any other benefits accrued to
him under any Benefit Plans outstanding at the date of termination and the
reimbursement of documented, unreimbursed expenses incurred on or prior to such
date, all paid as promptly as practicable and in accordance with applicable law,
and the Executive shall have any conversion rights available under the
Corporation’s Benefit Plans and as otherwise provided by law, including the
Consolidated Omnibus Budget Reconciliation Act and any similar state law or
regulation (collectively, “COBRA Rights”).

 

The following provisions apply to specified termination events. Any Annual Bonus
(including any pro-rated Annual Bonus) payable pursuant to the following
provisions shall be paid at the same time that it would have been paid if the
Executive’s employment had not terminated.

 

 - 5 - 

 

 

(a)          Upon termination of the Executive’s employment pursuant to Section
5(a)(i) (Death) or (ii) (Disability), in addition to the accrued but unpaid
compensation and vacation pay through the date of death or Total Disability and
any other benefits accrued to him under any Benefit Plans outstanding at such
time and the reimbursement of documented, unreimbursed expenses incurred prior
to such date, the Executive or his estate or beneficiaries, as applicable, shall
be entitled to the following severance benefits: (i) twelve (12) months’ Base
Salary at the then current rate, payable in a lump sum, less withholding of
applicable taxes, within thirty (30) days of the date of termination; (ii) if
the Executive elects continuation coverage for group health coverage pursuant to
COBRA Rights, then for a period of twelve (12) months following the Executive’s
termination he will be obligated to pay only the portion of the full COBRA
Rights cost of the coverage equal to an active employee's share of premiums (if
any) for coverage for the respective plan year and, to the extent required by
any applicable nondiscrimination rules, the Company's share of such premiums
(the "Employer-Provided COBRA Premium") shall be treated as taxable income to
the Executive; and (iii) payment on a pro-rated basis of any Annual Bonus or
other payments earned in connection with any bonus plan to which the Executive
was a participant as of the date of death or Total Disability. This Section 6(a)
shall not terminate or otherwise interfere with any right to disability
payments.

 

(b)          Upon termination of the Executive’s employment pursuant to Section
5(a)(iii) (Expiration of Term), where the Corporation has offered to renew the
term of the Executive’s employment for an additional one (1) year period and the
Executive chooses not to continue in the employ of the Corporation, the
Executive shall be entitled to receive only the accrued but unpaid compensation
and vacation pay through the date of termination, payment on a pro-rated basis
of any Annual Bonus, or other payments earned in connection with any bonus plan
to which the Executive was a participant as of the date of the Executive’s
termination of employment, any other benefits accrued to him under any Benefit
Plans outstanding at such time, and the reimbursement of documented,
unreimbursed expenses incurred prior to such date. In the event the Corporation
tenders a Non-Renewal Notice to the Executive, then the Executive shall be
entitled to the same severance benefits as if the Executive’s employment were
terminated pursuant to Section 5(a)(v); provided, however, if such Non-Renewal
Notice was triggered due to the Corporation’s statement that the Executive’s
employment was terminated due to Section 5(a)(vi) (for “Cause”), then payment of
severance benefits will be contingent upon a determination as to whether
termination was properly for “Cause.”

 

(c)          Upon termination of the Executive’s employment pursuant to Section
5(a)(v) (Termination for Good Reason), 5(a)(vii) (Termination by the Company
Without Cause) or 5(a)(viii) (Termination Within Thirty Days of a Change in
Control), in addition to the accrued but unpaid compensation and vacation
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date, the Executive shall be
entitled to the following severance benefits: (i) twelve (12) months’ Base
Salary at the then current rate, to be paid in a single lump sum payment not
later than thirty (30) days following such termination, less withholding of all
applicable taxes; (ii) if the Executive elects continuation coverage for group
health coverage pursuant to COBRA Rights, then for a period of twelve (12)
months following the Executive’s termination he will be obligated to pay only
the portion of the full COBRA Rights cost of the coverage equal to an active
employee's share of premiums (if any) for coverage for the respective plan year
and, to the extent required by any applicable nondiscrimination rules, the
Employer-Provided COBRA Premium shall be treated as taxable income to the
Executive; and (iii) payment on a pro-rated basis of any Annual Bonus or other
payments earned in connection with any bonus plan to which the Executive was a
participant as of the date of the Executive’s termination of employment. In
addition, any equity grants to Executive shall be immediately vested upon
termination of Executive’s employment pursuant to Section 5(a)(v) or 5(a)(vii).

 

 - 6 - 

 

 

(d)          Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) (Voluntary Termination by Executive) or (vi) (Termination by the
Company for Cause), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: (i) accrued and unpaid Base Salary and vacation
pay through the date of termination, less withholding of applicable taxes; and
(ii) if the Executive elects continuation coverage for group health coverage
pursuant to COBRA Rights, then, for a period of one (1) month following the
Executive’s termination, he will be obligated to pay only the portion of the
full COBRA Rights cost of the coverage equal to an active employee's share of
premiums (if any) for coverage for one month of the respective plan year and, to
the extent required by any applicable nondiscrimination rules, the
Employer-Provided COBRA Premium shall be treated as taxable income to the
Executive.

 

(e)          Any payments required to be made hereunder by the Corporation to
the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full.

 

7.          Vacations. The Executive shall be entitled to a vacation of three
(3) weeks per year, during which period his Base Salary shall be paid in full.
The Executive shall take his vacation at such time or times as the Executive and
the Corporation shall determine is mutually convenient. Any vacation not taken
in one (1) year shall accrue, up to a maximum of six (6) weeks of vacation, and
shall carry over to the subsequent year.

 

8.          Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how, and business plans, provided such information is not
in or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge, or make known to any person any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 8 and Section 9 hereof
shall include any subsidiary of the Corporation.

 

 - 7 - 

 

 

9.          Clawback Rights. The Annual Bonus, and any and all stock-based
compensation (such as options and equity awards) (collectively, the “Clawback
Benefits”) shall be subject to “Corporation Clawback Rights” as follows: During
the period that the Executive is employed by the Corporation and upon the
termination of the Executive’s employment and for a period of three (3) years
thereafter, if there is a restatement of any financial results from which any
Clawback Benefits to Executive shall have been determined, Executive agrees to
repay any amounts that were determined by reference to any Corporation financial
results that were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Corporation’s financial information. All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Corporation and if
not so surrendered within ninety (90) days of the revised calculation being
provided to the Executive by the Compensation Committee following a publicly
announced restatement, the Corporation shall have the right to take any and all
action to effectuate such adjustment. The calculation of the Revised Clawback
Benefits amount shall be determined by the Compensation Committee in good faith
and applicable laws, rules, and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Corporation and Executive. The Clawback Rights shall terminate
following a Change of Control, subject to applicable laws, rules, and
regulations. For purposes of this Section 9, a restatement of financial results
that requires a repayment of a portion of the Clawback Benefits amounts shall
mean a restatement resulting from material non-compliance of the Corporation
with any financial reporting requirement under the federal securities laws and
shall not include a restatement of financial results resulting from subsequent
changes in accounting pronouncements or requirements that were not in effect on
the date the financial statements were originally prepared (“Restatements”). The
parties acknowledge it is their intention that the foregoing Clawback Rights as
relates to Restatements conform in all respects to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”) and requires recovery of all “incentive-based” compensation,
pursuant to the provisions of the Dodd-Frank Act and any and all rules and
regulations promulgated thereunder from time to time in effect. Accordingly, the
terms and conditions of this Agreement shall be deemed automatically amended
from time to time to the extent required to assure compliance with the
Dodd-Frank Act or any applicable rules or regulations enacted thereunder that
may be adopted by the Securities and Exchange Commission or any stock exchange
on which the securities of the Company are listed.

 

10.         Section 409A.

 

(a)          The provisions of this Agreement are intended to comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any final regulations and guidance promulgated thereunder (“Section
409A”) and shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. The Corporation and Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions that are necessary, appropriate, or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A.

 

(b)          To the extent that Executive will be reimbursed for costs and
expenses or in-kind benefits, except as otherwise permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect; and (iii) such
payments shall be made on or before the last day of the taxable year following
the taxable year in which Executive incurred the expense.

 

 - 8 - 

 

 

(c)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination constitutes a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement
references to a “termination,” “termination of employment,” or like terms shall
mean Separation from Service.

 

(d)          Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule. Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.

 

(e)          Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination, then only that portion of the severance and
benefits payable to Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits that may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), which (when considered together) do not exceed the Section 409A
Limit (as defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

 

(f)          For purposes of this Agreement, “Section 409A Limit” will mean a
sum equal (x) to the amounts payable prior to March 15 following the year in
which Executive terminations plus (y) the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Corporation’s taxable year preceding the Corporation’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

 

 - 9 - 

 

 

11.         Miscellaneous.

 

(a)          The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique, and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.

 

(b)          Neither the Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Corporation shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.

 

(c)          This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes, as of the Effective Date, all prior
understandings and agreements, whether oral or written, between the Executive
and the Corporation with respect to such employment, including but not limited
to, the Prior Agreement, and shall not be amended, modified, or changed except
by an instrument in writing executed by the party to be charged. The invalidity
or partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(d)          This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries, and permitted assigns.

 

(e)          The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 



 - 10 - 

 

 

(f)          All notices, requests, demands, and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. Federal Express) to the party at the address set forth above or to
such other address as either party may hereafter give notice of in accordance
with the provisions hereof. Notices shall be deemed given on the sooner of the
date actually received or the third business day after sending.



 

(g)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.

 

(h)          This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the Effective Date.

 

CORPORATION:       SPHERIX INCORPORATED         By: /s/ Tim Ledwick        
Title:  Duly Authorized Chairman of the Compensation Committee     EXECUTIVE:  
    /s/ Anthony Hayes   Anthony Hayes  

 

 - 11 - 

